Citation Nr: 1019110	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic low back syndrome with disc degeneration.

2.  Entitlement to a compensable rating for the residuals of 
a fractured right second metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from October 1984 to 
February 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2009, at which time, it was remanded 
for further development.  Following the requested 
development, the RO confirmed and continued the 20 percent 
disability rating for the Veteran's service-connected chronic 
low back syndrome with disc degeneration, as well as the 
noncompensable rating for his service-connected residuals of 
a fractured right second metacarpal..  Thereafter, the case 
was returned to the Board for further appellate action.

Unfortunately, after reviewing the record, the Board finds 
that additional development of the record is warranted prior 
to further consideration by the Board.  Therefore, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On VA Form 9, received in April 2005, the Veteran requested a 
hearing at the RO before a member of the Board.  To date, 
however, that hearing has not been scheduled.  Accordingly, 
the case is remanded to the RO for the following action:

Schedule the Veteran for a hearing at the RO before 
a member of the Board.  In so doing, notify the 
Veteran of the date, time, and place of that 
hearing, and associate that notice with the 
Veteran's claims file.

After the hearing has been held, return the case to 
the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.
The Veteran need take no action, unless he is notified to do 
so.  However, he is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


